Title: Joseph Reed to Virginia Delegates, [12 July] 1781
From: Reed, Joseph
To: Virginia Delegates



Gentlemen,
[12 July 1781]
I take the earliest oppy to inform you that the Council fully concur with you in your Sentiments respecting the Seizure of Property of the Commonwealth of Virginia & that the most effectual Measures will be taken for the immediate Restoration of the Property to such Person as you shall direct, & if you think proper a Punishment of the offending Parties if upon Inquiry no mitigating Circumstances shall appear. We beg Leave to assure you, Gentlemen, that we shall on every Occasion be happy in manifesting our Attention & Respect to the State you represent.
I am Gent.
your obed. & very Hbble St,
J. Reed
 